 1   Michael L. Fox (SBN 173355)
     Sean Patterson (SBN 234565)
 2   DUANE MORRIS LLP
     Spear Tower
 3   One Market Plaza, Suite 2200
     San Francisco, CA 94105-1127
 4   Telephone: +1 415 957 3000
     Fax: +1 415 957 3001
 5
     Robert Kum (SBN 185530)
 6   DUANE MORRIS LLP
     865 South Figueroa Street, Suite 3100
 7   Los Angeles, CA 90017-5450
     Telephone: +1 213 689 7400
 8   Fax: +1 213 689 7401
     E-mail: mlfox@duanemorris.com
 9           rkum@duanemorris.com
             cspatterson@duanemorris.com
10
     Attorneys for Defendants
11   PRESTIGE CONSUMER HEALTHCARE INC.
     (fka “Prestige Brands Holdings, Inc.”) and
12   MEDTECH PRODUCTS INC.
13
14                       UNITED STATES DISTRICT COURT
15                     CENTRAL DISTRICT OF CALIFORNIA
16
17   L.A. INTERNATIONAL CORP.,               Case No.: 2:18-cv-06809-MWF-MRWx
     MANHATTAN WHOLESALERS INC.,
18   EXCEL WHOLESALE DISTRIBUTORS
     INC., VALUE DISTRIBUTOR, INC.,          AMENDED STIPULATED
19   BORDER CASH & CARRY, INC., AKR          PROTECTIVE ORDER
     CORPORATION, U.S. WHOLESALE
20   OUTLET & DISTRIBUTION, INC.;
21   SANOOR, INC. (d/b/a L.A. TOP
     DISTRIBUTOR); PITTSBURG                 Complaint Filed: August 8, 2018
22   WHOLESALE GROCERS, INC.; and            FAC Filed:       August 20, 2018
     PACIFIC GROSERVICE, INC.
23
                      Plaintiffs,
24
          v.
25
     PRESTIGE BRANDS HOLDINGS, INC.
26   and MEDTECH PRODUCTS INC.,
27                    Defendants.
28

     AMENDED STIPULATED PROTECTIVE ORDER          CASE NO.: 2:18-CV-06809-MWF-MRW
 1   1.    INTRODUCTION
 2         1.1    PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public disclosure
 5   and from use for any purpose other than prosecuting this litigation may be warranted.
 6   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 7   following Stipulated Protective Order. The parties acknowledge that this Order does
 8   not confer blanket protections on all disclosures or responses to discovery and that the
 9   protection it affords from public disclosure and use extends only to the limited
10   information or items that are entitled to confidential treatment under the applicable
11   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
12   that this Stipulated Protective Order does not entitle them to file confidential
13   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
14   followed and the standards that will be applied when a party seeks permission from
15   the court to file material under seal.
16         1.2    GOOD CAUSE STATEMENT
17         This action involves customer and pricing lists and, according to Defendants,
18   other valuable commercial, financial and/or proprietary information related to the sale
19   and distribution of the product at issue, Clear Eyes® Redness Relief Brand eye drops
20   (hereinafter “Clear Eyes®”) for which special protection from public disclosure and
21   from use for any purpose other than prosecution of this action is warranted. Such
22   confidential and proprietary materials and information consist of, among other things,
23   confidential business or financial information, information regarding confidential
24   business practices, or other confidential research, development, or commercial
25   information, information otherwise generally unavailable to the public, or which may
26   be privileged or otherwise protected from disclosure under state or federal statutes,
27   court rules, case decisions, or common law. Indeed, the Court has already found good
28   cause to remove and seal from the public record specific price-per-unit and type of
                                                 1
     AMENDED STIPULATED PROTECTIVE ORDER                 CASE NO.: 2:18-CV-06809-MWF-MRW
 1   rebates and other consumer-oriented incentives offered by Prestige’s Consumer
 2   Healthcare Inc.’s (“Prestige”) wholly-owned indirect subsidiary, Medtech Products
 3   Inc. (“Medtech”), which Medtech contends is confidential and competitively sensitive.
 4   (See Orders, ECF Dkt. Nos. 21, 29 and 38.)
 5         Accordingly, to expedite the flow of information, to facilitate the prompt
 6   resolution of disputes over confidentiality of discovery materials, to adequately
 7   protect information the parties are entitled to keep confidential, to ensure that the
 8   parties are permitted reasonable necessary uses of such material in preparation for and
 9   in the conduct of trial, to address their handling at the end of the litigation, and serve
10   the ends of justice, a protective order for such information is justified in this matter.
11         It is the intent of the parties that information will not be designated as
12   confidential for tactical reasons and that nothing be so designated without a good faith
13   belief that it has been maintained in a confidential, non-public manner, and there is
14   good cause why it should not be part of the public record of this case.
15   2.    DEFINITIONS
16         2.1    Action: L.A. International Corp., et al. v. Prestige Brands Holdings, Inc.,
17   et al.; United States District Court, Central District of California, Case No.: 2:18-cv-
18   06809-MWF-MRW.
19         2.2    Challenging Party: a Party or Non-Party that challenges the designation
20   of information or items under this Order.
21         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
22   how it is generated, stored or maintained) or tangible things that qualify for protection
23   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
24   Cause Statement, including specific price-per-unit and type of rebates and other
25   consumer-oriented incentives offered by Prestige’s Consumer Healthcare Inc.’s
26   (“Prestige”) wholly-owned indirect subsidiary, Medtech Products Inc. (“Medtech”),
27   which the Court has already found good cause to remove and seal from the public
28   record. (See Orders, ECF Dkt. Nos. 21, 29 and 38.)
                                                 16
     AMENDED STIPULATED PROTECTIVE ORDER                  CASE NO.: 2:18-CV-06809-MWF-MRW
 1         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 2   support staff).
 3         2.5    Designating Party: a Party or Non-Party that designates information or
 4   items that it produces in disclosures or in responses to discovery as
 5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 6   ONLY.”
 7         2.6    Disclosure or Discovery Material: all items or information, regardless of
 8   the medium or manner in which it is generated, stored, or maintained (including,
 9   among other things, testimony, transcripts, and tangible things), that are produced or
10   generated in disclosures or responses to discovery in this matter.
11         2.7    Expert: a person with specialized knowledge or experience in a matter
12   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
13   expert witness or as a consultant in this Action.
14         2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
15   Information or Items: extremely sensitive “CONFIDENTIAL Information or Items,”
16   disclosure of which to another Party or Non-Party would create a substantial risk of
17   serious harm that could not be avoided by less restrictive means.
18         2.9    House Counsel: attorneys who are employees of a party to this Action.
19   House Counsel does not include Outside Counsel of Record or any other outside
20   counsel.
21         2.10 Non-Party: any natural person, partnership, corporation, association, or
22   other legal entity not named as a Party to this action.
23         2.11 Outside Counsel of Record: attorneys who are not employees of a party
24   to this Action but are retained to represent or advise a party to this Action and have
25   appeared in this Action on behalf of that party or are affiliated with a law firm which
26   has appeared on behalf of that party, and includes support staff.
27         2.12 Party: any party to this Action, including all of its officers, directors,
28   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                 16
     AMENDED STIPULATED PROTECTIVE ORDER                 CASE NO.: 2:18-CV-06809-MWF-MRW
 1   support staffs).
 2         2.13    Producing Party: a Party or Non-Party that produces Disclosure or
 3   Discovery Material in this Action.
 4         2.14 Professional Vendors: persons or entities that provide litigation support
 5   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 6   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 7   and their employees and subcontractors.
 8         2.15 Protected Material: any Disclosure or Discovery Material that is
 9   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
10   EYES ONLY.”
11         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
12   from a Producing Party.
13   3.    SCOPE
14         The protections conferred by this Stipulation and Order cover not only
15   Protected Material (as defined above), but also (1) any information copied or extracted
16   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
17   Protected Material; and (3) any testimony, conversations, or presentations by Parties
18   or their Counsel that might reveal Protected Material.
19         Any use of Protected Material at trial will be governed by the orders of the trial
20   judge. This Order does not govern the use of Protected Material at trial.
21   4.    DURATION
22         Even after final disposition of this litigation, any confidentiality obligations
23   imposed by the Court will remain in effect until a Designating Party agrees otherwise
24   in writing or a court order otherwise directs. Final disposition will be deemed to be the
25   later of (1) dismissal of all claims and defenses in this Action, with or without
26   prejudice; and (2) final judgment herein after the completion and exhaustion of all
27   appeals, rehearings, remands, trials, or reviews of this Action, including the time
28   limits for filing any motions or applications for extension of time pursuant to
                                                16
     AMENDED STIPULATED PROTECTIVE ORDER                 CASE NO.: 2:18-CV-06809-MWF-MRW
 1   applicable law.
 2 5.      DESIGNATING PROTECTED MATERIAL
 3         5.1       Exercise of Restraint and Care in Designating Material for Protection.
 4   Each Party or Non-Party that designates information or items for protection under this
 5   Order must take care to limit any such designation to specific material that qualifies
 6   under the appropriate standards. The Designating Party must designate for protection
 7   only those parts of material, documents, items, or oral or written communications that
 8   qualify so that other portions of the material, documents, items, or communications
 9   for which protection is not warranted are not swept unjustifiably within the ambit of
10   this Order.
11         Mass, indiscriminate, or routinized designations are prohibited. Designations
12   that are shown to be clearly unjustified or that have been made for an improper
13   purpose (e.g., to unnecessarily encumber the case development process or to impose
14   unnecessary expenses and burdens on other parties) may expose the Designating Party
15   to sanctions.
16         If it comes to a Designating Party’s attention that information or items that it
17   designated for protection do not qualify for protection, that Designating Party must
18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
19         5.2       Manner and Timing of Designations. Except as otherwise provided in
20   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
21   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
22   under this Order must be clearly so designated before the material is disclosed or
23   produced.
24         Designation in conformity with this Order requires:
25         (a) for information in documentary form (e.g., paper or electronic documents,
26   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
27   Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
28   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, to each page that contains
                                                  16
     AMENDED STIPULATED PROTECTIVE ORDER                  CASE NO.: 2:18-CV-06809-MWF-MRW
 1   protected material. If only a portion or portions of the material on a page qualifies for
 2   protection, the Producing Party also must clearly identify the protected portion(s)
 3   (e.g., by making appropriate markings in the margins).
 4         A Party or Non-Party that makes original documents available for inspection
 5   need not designate them for protection until after the inspecting Party has indicated
 6   which documents it would like copied and produced. During the inspection and before
 7   the designation, all of the material made available for inspection will be deemed or
 8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting
 9   Party has identified the documents it wants copied and produced, the Producing Party
10   must determine which documents, or portions thereof, qualify for protection under this
11   Order. Then, before producing the specified documents, the Producing Party must
12   affix the appropriate legend (“CONFIDENTIAL” or or “HIGHLY CONFIDENTIAL
13   – ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If
14   only a portion or portions of the material on a page qualifies for protection, the
15   Producing Party also must clearly identify the protected portion(s) (e.g., by making
16   appropriate markings in the margins) and must specify, for each portion, the level of
17   protection being asserted.
18         (b) for testimony given in depositions that the Designating Party identify the
19   Disclosure or Discovery Material on the record, before the close of the deposition all
20   protected testimony and specify the level of protection being asserted.
21         (c) for information produced in some form other than documentary and for any
22   other tangible items, that the Producing Party affix in a prominent place on the
23   exterior of the container or containers in which the information is stored the legend
24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25   ONLY.” If only a portion or portions of the information warrants protection, the
26   Producing Party, to the extent practicable, will identify the protected portion(s) and
27   specify the level of protection being asserted.
28         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                16
     AMENDED STIPULATED PROTECTIVE ORDER                 CASE NO.: 2:18-CV-06809-MWF-MRW
 1   failure to designate qualified information or items does not, standing alone, waive the
 2   Designating Party’s right to secure protection under this Order for such material.
 3   Upon timely correction of a designation, the Receiving Party must make reasonable
 4   efforts to assure that the material is treated in accordance with the provisions of this
 5   Order.
 6   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 8   designation of confidentiality at any time that is consistent with the Court’s
 9   Scheduling Order.
10             6.2   Meet and Confer. The Challenging Party will initiate the dispute
11   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
12   et seq.
13             6.3   The burden of persuasion in any such challenge proceeding will be on the
14   Designating Party. Frivolous challenges, and those made for an improper purpose
15   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
16   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
17   withdrawn the confidentiality designation, all parties will continue to afford the
18   material in question the level of protection to which it is entitled under the Producing
19   Party’s designation until the Court rules on the challenge.
20   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
21             7.1   Basic Principles. A Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this
23   Action only for prosecuting, defending, or attempting to settle this Action. Such
24   Protected Material may be disclosed only to the categories of persons and under the
25   conditions described in this Order. When the Action has been terminated, a Receiving
26   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
27             Protected Material must be stored and maintained by a Receiving Party at a
28   location and in a secure manner that ensures that access is limited to the persons
                                                  16
     AMENDED STIPULATED PROTECTIVE ORDER                  CASE NO.: 2:18-CV-06809-MWF-MRW
 1   authorized under this Order.
 2         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 3   otherwise ordered by the court or permitted in writing by the Designating Party, a
 4   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 5   only to:
 6         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 7   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 8   disclose the information for this Action;
 9         (b) the officers, directors, and employees (including House Counsel) of the
10   Receiving Party to whom disclosure is reasonably necessary for this Action;
11         (c) Experts (as defined in this Order) of the Receiving Party to whom
12   disclosure is reasonably necessary for this Action and who have signed the
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14         (d) the Court and its personnel;
15         (e) court reporters and their staff;
16         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
17   to whom disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19         (g) the author or recipient of a document containing the information or a
20   custodian or other person who otherwise possessed or knew the information;
21         (h) during their depositions, witnesses, and attorneys for witnesses, in the
22   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
23   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
24   not be permitted to keep any confidential information unless they sign the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
26   by the Designating Party or ordered by the court. Pages of transcribed deposition
27   testimony or exhibits to depositions that reveal Protected Material may be separately
28   bound by the court reporter and may not be disclosed to anyone except as permitted
                                                  16
     AMENDED STIPULATED PROTECTIVE ORDER                CASE NO.: 2:18-CV-06809-MWF-MRW
 1   under this Stipulated Protective Order; and
 2         (i) any mediator or settlement officer, and their supporting personnel, mutually
 3   agreed upon by any of the parties engaged in settlement discussions.
 4         7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 5   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 6   writing by the Designating Party, a Receiving Party may disclose any information or
 7   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
 8   to:
 9         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
10   employees of said Outside Counsel of Record to whom it is reasonably necessary to
11   disclose the information for this Action;
12         (b) Experts (as defined in this Order) of the Receiving Party to whom
13   disclosure is reasonably necessary for this Action and who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);1
15         (c) the Court and its personnel;
16         (d) court reporters and their staff;
17         (e) professional jury or trial consultants, mock jurors, and Professional Vendors
18   to whom disclosure is reasonably necessary for this Action and who have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20         (f) the author or recipient of a document containing the information or a
21   custodian or other person who otherwise possessed or knew the information;
22         (g) any mediator or settlement officer, and their supporting personnel, mutually
23   agreed upon by any of the parties engaged in settlement discussions.2
24
     1
      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information or items
25   may be disclosed to an Expert without disclosure of the identity of the Expert as long
     as the Expert is not a current officer, director, or employee of a competitor of a Party
26   or anticipated to become one.
27   2
       As for deposition witnesses, and attorneys for witnesses, in the Action (aside from
     those referenced in Section 7.3(a), (b), and (f)) to whom disclosure is reasonably
28   necessary, the Parties shall meet and confer in good faith prior to the deposition
                                                 16
     AMENDED STIPULATED PROTECTIVE ORDER                CASE NO.: 2:18-CV-06809-MWF-MRW
 1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2   OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 6   ONLY” that Party must:
 7         (a) promptly notify in writing the Designating Party. Such notification will
 8   include a copy of the subpoena or court order;
 9         (b) promptly notify in writing the party who caused the subpoena or order to
10   issue in the other litigation that some or all of the material covered by the subpoena or
11   order is subject to this Protective Order. Such notification will include a copy of this
12   Stipulated Protective Order; and
13         (c) cooperate with respect to all reasonable procedures sought to be pursued by
14   the Designating Party whose Protected Material may be affected.
15         If the Designating Party timely seeks a protective order, the Party served with
16   the subpoena or court order will not produce any information designated in this action
17   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
18   ONLY” before a determination by the court from which the subpoena or order issued,
19   unless the Party has obtained the Designating Party’s permission. The Designating
20   Party will bear the burden and expense of seeking protection in that court of its
21   confidential material and nothing in these provisions should be construed as
22   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
23   directive from another court.
24   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
25   IN THIS LITIGATION
26
27   regarding the use of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” if
     any, during the deposition.
28
                                                16
     AMENDED STIPULATED PROTECTIVE ORDER                 CASE NO.: 2:18-CV-06809-MWF-MRW
 1         (a) The terms of this Order are applicable to information produced by a Non-
 2   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 3   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
 4   Non-Parties in connection with this litigation is protected by the remedies and relief
 5   provided by this Order. Nothing in these provisions should be construed as prohibiting
 6   a Non-Party from seeking additional protections.
 7         (b) In the event that a Party is required, by a valid discovery request, to
 8   produce a Non-Party’s confidential information in its possession, and the Party is
 9   subject to an agreement with the Non-Party not to produce the Non-Party’s
10   confidential information, then the Party will:
11              (1) promptly notify in writing the Requesting Party and the Non-Party that
12   some or all of the information requested is subject to a confidentiality agreement with
13   a Non-Party;
14              (2) promptly provide the Non-Party with a copy of the Stipulated
15   Protective Order in this Action, the relevant discovery request(s), and a reasonably
16   specific description of the information requested; and
17              (3) make the information requested available for inspection by the Non-
18   Party, if requested.
19         (c) If the Non-Party fails to seek a protective order from this court within 14
20   days of receiving the notice and accompanying information, the Receiving Party may
21   produce the Non-Party’s confidential information responsive to the discovery request.
22   If the Non-Party timely seeks a protective order, the Receiving Party will not produce
23   any information in its possession or control that is subject to the confidentiality
24   agreement with the Non-Party before a determination by the court.
25         Absent a court order to the contrary, the Non-Party will bear the burden and
26   expense of seeking protection in this court of its Protected Material.
27   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
28         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                 16
     AMENDED STIPULATED PROTECTIVE ORDER                 CASE NO.: 2:18-CV-06809-MWF-MRW
 1   Protected Material to any person or in any circumstance not authorized under this
 2   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 3   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 4   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 5   persons to whom unauthorized disclosures were made of all the terms of this Order,
 6   and (d) request such person or persons to execute the “Acknowledgment and
 7   Agreement to Be Bound” that is attached hereto as Exhibit A.
 8   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 9   PROTECTED MATERIAL
10         When a Producing Party gives notice to Receiving Parties that certain
11   inadvertently produced material is subject to a claim of privilege or other protection,
12   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
13   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
14   may be established in an e-discovery order that provides for production without prior
15   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
16   parties reach an agreement on the effect of disclosure of a communication or
17   information covered by the attorney-client privilege or work product protection, the
18   parties may incorporate their agreement in the stipulated protective order submitted to
19   the court.
20   12.   MISCELLANEOUS
21         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
22   person to seek its modification by the Court in the future.
23         12.2 Right to Assert Other Objections. By stipulating to the entry of this
24   Protective Order no Party waives any right it otherwise would have to object to
25   disclosing or producing any information or item on any ground not addressed in this
26   Stipulated Protective Order. Similarly, no Party waives any right to object on any
27   ground to use in evidence of any of the material covered by this Protective Order.
28         12.3 Filing Protected Material. A Party that seeks to file any Protected
                                                16
     AMENDED STIPULATED PROTECTIVE ORDER                 CASE NO.: 2:18-CV-06809-MWF-MRW
 1   Material (including specific price-per-unit and type of rebates and other consumer-
 2   oriented incentives which the Court has already found good cause to remove and seal
 3   from the public record, per ECF Dkt. Nos. 21, 29 and 38) must seek a court order
 4   authorizing the sealing of the specific Protected Material at issue in compliance with
 5   Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
 6   court order authorizing the sealing of the specific Protected Material at issue. If a
 7   Party's request to file Protected Material under seal is denied by the court, then the
 8   Receiving Party may file the information in the public record unless otherwise
 9   instructed by the court.
10   13.   FINAL DISPOSITION
11         After the final disposition of this Action, as defined in paragraph 4, within 60
12   days of a written request by the Designating Party, each Receiving Party must return
13   all Protected Material to the Producing Party or destroy such material. As used in this
14   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15   summaries, and any other format reproducing or capturing any of the Protected
16   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
17   must submit a written certification to the Producing Party (and, if not the same person
18   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
19   category, where appropriate) all the Protected Material that was returned or destroyed
20   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
21   compilations, summaries or any other format reproducing or capturing any of the
22   Protected Material.
23         Notwithstanding this provision, Counsel are entitled to retain an archival copy
24   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
25   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
26   work product, and consultant and expert work product, even if such materials contain
27   Protected Material. Any such archival copies that contain or constitute Protected
28   Material remain subject to this Protective Order as set forth in Section 4
                                                 16
     AMENDED STIPULATED PROTECTIVE ORDER                  CASE NO.: 2:18-CV-06809-MWF-MRW
 1   (DURATION).
 2 14.     Any willful violation of this Order may be punished by civil or criminal
 3   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
 4   authorities, or other appropriate action at the discretion of the Court.
 5
 6         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7
 8   DATED: July 8, 2019                        GAW POE LLP
 9
10                                           By:      /s/ Mark Poe
                                               Mark Poe
11
                                               Attorneys for Plaintiffs
12
13   DATED: July 8, 2019                        DUANE MORRIS LLP
14
15                                           By:       /s/ Michael L. Fox
                                               Michael L. Fox
16                                             Robert Kum
17                                             Sean Patterson
                                               Attorneys for Defendants
18                                             PRESTIGE CONSUMER HEALTHCARE
19                                             INC. (fka “Prestige Brands Holdings, Inc.”)
                                               and MEDTECH PRODUCTS, INC.
20
21
22
23
24
25
26
27
28
                                                 16
     AMENDED STIPULATED PROTECTIVE ORDER                  CASE NO.: 2:18-CV-06809-MWF-MRW
 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2
 3
 4   DATED: _____________________
              July 9, 2019
                                      HON. MICHAEL R. WILNER
 5
                                      United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     16
     AMENDED STIPULATED PROTECTIVE ORDER    CASE NO.: 2:18-CV-06809-MWF-MRW
 1                                          EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [full name], of _________________
 4   [full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States
 6   District Court for the Central District of California on [date] in the case of L.A.
 7   International Corp., et al. v. Prestige Brands Holdings, Inc., et al.; United States
 8   District Court, Central District of California, Case No.: 2:18-cv-06809-MWF-MRW. I
 9   agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
12   disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [full
19   name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where signed: _________________________________
25
26   Printed name: _______________________________
27
     Signature: __________________________________
28
                                                 16
     AMENDED STIPULATED PROTECTIVE ORDER                  CASE NO.: 2:18-CV-06809-MWF-MRW
